Allow me at the outset to congratulate
Mr. Harri Holkeri on his well-deserved election to
preside over the work of the General Assembly, which
attests both to his outstanding personal qualities and to
the admiration that the international community has for
his country, Finland. Allow me also to express our
gratitude to the outgoing President, Mr. Theo-Ben
Gurirab, Minister of Foreign Affairs of Namibia, for
his excellent work.
Just a week ago, in this same Hall, our heads of
State or Government held the Millennium Summit.
That historic event served as the framework for an in-
depth consideration of the role of the United Nations in
the next century and for the reiteration, at the highest
political level, of the universal support for this
Organization.
It is now up to us to elaborate on our leaders'
observations and determine what is necessary to build a
more prosperous future, a more just society and an
increasingly human civilization.
At the outset of the new millennium, scientific
and technological achievements in all fields are
allowing us to glimpse an ever-brighter future.
However, a double threat exists to progress towards
that goal. On one hand, it is endangered by uneven
growth, which threatens to deepen the divide between
the wealthiest and the poorest. More effective measures
must be adopted to create a more just and equitable
society and international community.
On the other hand, the future is also threatened by
the temptation of absolute materialism, which can be
understood as the danger of reducing development to
the mere satisfaction of material needs. The risk of
transforming the human being into a commodity and
the temptation to seek wealth instead of happiness
represent a continuing threat. We must establish a new
society whose goal should be the promotion of the
well-being of all, as reflected in their full physical,
intellectual and spiritual development. We must create
a society centred on ideas, creativity and abilities, and
not on power or wealth.
The United Nations can and should play a central
role in the construction of this new society. However,
we must note, honestly and courageously, that so far
the United Nations and the international community as
a whole have been held back by innumerable
constraints and restrictions and known many failures.
More than 50 years ago, at the founding of this
Organization, we committed ourselves to eradicating
the scourge of war, and we undertook to promote social
progress and better living conditions for all.
Unfortunately, though, to date, the United Nations
has been unable to respond fully to these pleas. We
react to political and military crises with hollow
statements to the press. We condemn gross violations
of human rights with procedural resolutions, which are
then forgotten on our shelves. We create organs,
committees and tribunals without any real capacity for
action and lacking the necessary resources to fulfil
their mandates. We convene summits, conferences and
meetings that limit themselves to repeating empty
declarations and passing commitments. We send
military observers who are unable to maintain peace
because we do not provide them with the necessary
resources or political support. Over and over again we
adopt inadequate measures to resolve crises, hoping
that they will perform miracles. We send international
experts with development programmes that respond
neither to the needs nor the desires of their recipients.
This Organization has imposed sanctions that affect
innocent civilians while at the same time inadvertently
strengthening criminal regimes.
We recognize, of course, that many of the United
Nations activities have been successful and
praiseworthy. We cannot overlook the work of the
22

Office of the United Nations High Commissioner for
Refugees or of the United Nations Children's Fund
(UNICEF) in favour of victims of war and of children,
nor can we forget the heroic sacrifice of many Blue
Helmets and humanitarian personnel. We must always
keep in mind the valuable mediation efforts and good
offices provided to defuse armed conflicts. We must
learn from those peacekeeping operations that have
been crowned with success in spite of all of the
difficulties. We must recall and respect the gradual
codification of human rights and of the need to provide
the highest possible standards of living.
But the world expects greater leadership from the
United Nations. The world's peoples are calling for
firm and decisive action on the part of the international
community. Humanity is looking to us to fulfil the lofty
goals that we set for ourselves when we founded this
Organization.
For these reasons, new bases must be established
for the actions of the United Nations. The Organization
must be provided with a renewed political and
philosophical paradigm that will enable it to garner the
political and material support it needs from all States in
order effectively to achieve its goals.
Today the United Nations requires all of our
support. Each one of us is obliged, individually and
collectively, to provide the best living conditions
possible to all our fellow citizens.
The primary objective of the United Nations in
the twenty-first century must be to promote full respect
for human rights. More than 50 years after the adoption
of the Universal Declaration of Human Rights, the
continuing violation of those rights, through
inexcusable killings for political, religious or ethnic
motives and through the displacement of millions of
refugees and internally displaced persons, is a matter
for profound concern. We are distressed also by the
fact that thousands perish daily of starvation or easily
curable diseases. We are concerned at the fact that
thousands of persons are still persecuted or
incarcerated because of their political opinions and that
for those reasons hundreds are subject to the most
degrading torture or are forced to live in extreme
poverty.
The persistence of war is the cause of inexcusable
atrocities and recurrent humanitarian crisis. The true
victims of war are not the fallen soldiers but the
displaced or refugee children and elderly, the women
who are raped, the young people who are murdered, the
mothers who lose their incomes, the innocent workers
whose workplaces are destroyed, the students whose
schools are bombed, the sick who cannot go to hospital
because there are no bridges and no medicines. In the
contemporary world, every armed conflict, every civil
war, every massive violation of human rights, every
humanitarian emergency, caused either by man or by
nature, calls for coordinated international action
through this Organization.
In that context, all States must politically and
financially support United Nations activities to
eradicate the scourge of war. The Organization must
regain leadership in maintaining international peace
and security. It is imperative that all States strictly
adhere to the prohibition of the use of force.
For those reasons, one of our tasks is to revitalize
the Security Council in order to increase its legitimacy
and its capacity for action. That organ should never
transfer, abandon or renounce its primary responsibility
for the maintenance of international peace and security.
To the contrary, it is essential to ensure that it can
perform its functions satisfactorily by providing it with
the necessary resources and political support.
The Security Council cannot renounce its role
simply because it is unable to find a quick or
inexpensive solution to a crisis. We cannot accept the
establishment of peacekeeping operations that lack
personnel and resources to the point of being
irrelevant. Nor can we accept the dispatch of personnel
who lack training or motivation and who become easy
victims of conflicts. By no means can we consent to the
imposition of sanctions regimes that affect innocent
populations. When establishing a peacekeeping
mission, the Security Council must define realistic
goals, so that mandates and resources will be
commensurate with the actual requirements of the
crisis it is to face.
Armed conflicts and political crises are
multifaceted phenomena. Every emergency situation
presents a series of political, military and economic
problems. True peace can be attained only when all
individuals enjoy proper living conditions, when they
possess a sufficiently high level of economic
development to meet their basic needs, when their
fundamental human rights are respected and when their
interests and individual rights are guaranteed by
democratic means.
23

True peace requires a culture and a climate that
foster mutual respect and that categorically reject
violence. In order to achieve peace, we must create a
culture of peace. With a view to creating such a culture
of peace, the United Nations must promote not only
peace but also social justice, democracy and
development. This should actively involve the Security
Council, the General Assembly, the Economic and
Social Council, the Office of the United Nations High
Commissioner for Human Rights and the United
Nations Development Programme. We advocate in
particular the strengthening of the role of the Economic
and Social Council so that it can effectively monitor
and coordinate the implementation of the economic,
social, cultural and environmental activities of the
United Nations and of all its organs.
In this regard, international cooperation plays a
central role in supporting local initiatives for
development, democratization and the promotion of
human rights. Unfortunately, we are witnessing a
decrease in international assistance in these fields
while the demand continues to grow. To address this
situation, each nation has to take into its own hands the
task of creating the conditions necessary to attain
peace, development and justice.
We believe that only if human rights are fully
respected will it be possible to create and sustain the
conditions necessary for the full development of all
men and women. The promotion of democracy and
social and economic development are also
indispensable instruments to generate the material,
social and spiritual conditions required for this
comprehensive development.
Our experience has taught us that only democracy
can provide the necessary framework for the full
respect of human rights. Only democracy which grants
all citizens equal rights and opportunities to participate
in the political process can secure true peace. Only a
democratic system which bestows on all people equal
opportunities to enjoy the benefits of economic
development and personal accomplishment will make
possible sustainable and just development. For that
reason, we celebrate the democratic consolidation that,
thanks to recent elections after a long period under the
same ruling party, is being enjoyed by Mexico and by
the Republic of China in Taiwan — which deserves an
appropriate place in international forums.
Additionally, our own national evolution has
taught us that the first step in such a policy is the
elimination or reduction of military budgets. Costa
Rica abolished its army more than 50 years ago and has
since been free from armed conflict with its neighbours
and from military oppression of its population.
Reduction of military expenditure is especially
valuable for developing States whose resources are
limited and cannot be mismanaged. In that context,
armies are a heavy burden on national budgets and a
constant source of tension and repression. Would it not
be better to devote to health the $191 billion that
developing countries waste on their armed forces?
Would it not be preferable to allocate to education the
$22 billion dollars that are spent in arms transfers to
the third world? Our historical experience has made us
a witness to and an example of the multifaceted and
positive relationship between disarmament and
development.
The second step on the path to peace and
development is to devote as many resources as possible
to education and health. Only an educated people can
live in freedom; only a healthy people can work for
development; only a cultured people can be a part of
the contemporary globalized world. For those reasons,
we must invest intensively and systematically in our
human resources while also striving for economic
development, social justice and the institutionalization
of democracy.
The third step towards the future is to secure
respect for human rights and democracy to enable
peoples to choose freely their own destinies and to
facilitate the coordination of all of society's actors. In
my country, we have deeply committed ourselves to
those principles, both in the national sphere through
constitutional provisions, and in the international arena
through various international conventions and treaties.
In this regard, the issue of migrations is of the
greatest importance to my country. Costa Rica has
given emphasis to the need to relocate the nationals of
each country peacefully and in an orderly fashion to
satisfy their specific immigration and emigration
needs; to the movements of qualified human resources
to promote economic, social and cultural progress in
the receiving countries; and to the orderly reintegration
and resettlement of persons who, for one reason or
another, have been obliged to abandon their country or
place of origin or who have been forced to leave a
nation that did not allow them to exercise their right
24

not to emigrate. Therefore, we appreciate the key role
played by the International Organization for Migration
(IOM), and we advocate in particular that States that
have not yet done so make the necessary amendments
to their domestic legislation in order to guarantee this
right to all human beings.
There are three main elements in the process of
development that we believe require greater attention.
First, we should reconstruct society and its values,
especially through a renewed effort to acknowledge
and protect the value of the family in its role as
society's basic cell. Unfortunately, the family is the
first victim of political and economic crisis, thus
forcing its dissolution by the scattering of its members.
For this reason, we must emphasize that families are
the schools where the basic values of coexistence and
respect for the dignity of all other persons are taught,
and that, without them, it is impossible to create a
stable society.
Secondly, it is necessary to make greater efforts
to pursue sustainable development in all areas of
human endeavour. In this sense, we are pleased to
report that Costa Rica has achieved significant
advances in the environmental field regarding the
preservation of its rich biodiversity and the promotion
of development in harmony with nature. We are one of
the first nations to have undertaken carbon fixation and
the sale of oxygen as an additional source of income
for development, on the basis of the sustainable use of
our forests and recognition of the economic value of
the environmental services that they provide to all
humanity. In the same vein, we have incorporated the
provisions of the Kyoto Protocol into our domestic
legal system. Nevertheless, there is still a long way to
go towards fully sustainable development.
Similarly, Costa Rica is honoured to be the
headquarters of the Earth Council and the University
for Peace, which are working jointly to promote a
concept of development in greater harmony with the
environment. We are confident that the University for
Peace, in particular, can play a constructive role both in
the promotion of sustainable development as in the
creation of a culture of peace. Thanks to the work of its
new Council and in particular Mr. Maurice Strong, who
presides over it, that institution can count on my
Government's unwavering support.
We take this opportunity to reiterate our pledge to
offer our country as the headquarters of the Secretariat
of the Intergovernmental Forum on Forests. We are
confident that this new organ will finally secure the
international community's coordinated and
comprehensive action with respect to forests.
Thirdly, it is necessary to ensure that economic
development is sustainable. To achieve this goal, it is
necessary to modify the international economic order,
with a view to making it more just and balanced, so
that it can grant to the smaller developing countries
greater access to the benefits of the globalization
process and the opportunities for development that it
creates. Open commercial mechanisms enabling
commerce and investment to be engines for economic
growth should be established. In a parallel, we should
target our developmental policies towards more
efficient use of the digital revolution, which provides
us with many opportunities to compete in the global
market and to increase our production. In short, we
must democratize globalization.
We believe that knowledge and opportunities to
access information and the new technologies are
essential today to generate well-being. In today's
world, marked by new technological frontiers, our
endeavours should also be directed towards narrowing
the digital divide. We should seek to provide more just
and equitable access to the opportunities open to us in
order to transform economic and social activities. In
accordance with this thesis, Costa Rica recently
initiated the programme “Communications without
frontiers”, becoming the first nation to provide free e-
mail to all its population.
Democracy, sustainable development and human
rights constitute the three fundamental elements upon
which the United Nations action must be based, as well
as that of each of our nations. None is an end in itself;
rather they are only a means to secure better living
conditions for all people. The true goal of our action
centres on the human being; it is to guarantee greater
happiness for all persons, the greatest respect for their
dignity and the necessary conditions for their full
physical, intellectual and spiritual development.